F I L E D
                                                    United States Court of Appeals
                                                            Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                             APR 19 2005
                         FOR THE TENTH CIRCUIT
                                                      PATRICK FISHER
                                                                Clerk

PATRICK DAVID ARCHER,

      Plaintiff - Appellant,

v.                                            No. 04-3463
                                          (03-CV-3333-GTV)
CHARLES SIMMONS, Secretary of                  (D. Kan.)
Corrections, Kansas Department of
Corrections; WILLIAM CUMMINGS,
Correctional Manager/Risk
Management, Kansas Department of
Corrections; ROGER HADEN, Deputy
Secretary of Programs/Research &
Support, Kansas Department of
Corrections; LAWRENCE PERRY,
Medical Contract Management
Consultants, Kansas Department of
Corrections; MARGARET SMITH,
Medical Contract Management
Consultants, Kansas Department of
Corrections; SHERRY
DETTMAN-ROUDYBUSH, Medical
Contract Management Consultants,
Kansas Department of Corrections;
RAY ROBERTS, Warden, Ellsworth
Correctional Facility; (FNU)
GOODARD, Deputy Warden of
Ellsworth Correctional Facility;
DAVID R. MCKUNE, Warden,
Lansing Correctional Facility; (FNU)
STUPAR, Deputy Warden, Lansing
Correctional Facility; SNADIP NAIK,
Doctor, Lansing Correctional Facility;
(FNU) HOANG, Doctor, Lansing
Correctional Facility; (FNU) PETTIT,
Doctor, Lansing Correctional Facility;
TERESSA SANDERSON, SHSA of
Prison Health Services, Lansing
Correctional Facility; ANGELA
GOEHRING, SHSA of Prison Health
Services, Lansing Correctional
Facility; VIOLA RIGGINS, SHSA of
Prison Health Services, Lansing
Correctional Facility; JAMES
BAKER, Regional Director of Prison
Health Services; MIKE DEVENY,
RN, Lansing Correctional Facility;
RON (LNU), Physician Assistant,
Lansing Correctional Facility;
BEVERLY JACKSON, RN, Lansing
Correctional Facility; LISA (LNU),
RN, Lansing Correctional Facility;
KEVIN (LNU), RN, Lansing
Correctional Facility; SHEILA (LNU),
RN, Lansing Correctional Facility;
MARLENE (LNU), RN, Lansing
Correctional Facility; SUSAN (LNU),
RN, Lansing Correctional Facility;
CHUCK (LNU), RN, Lansing
Correctional Facility; DAVE (LNU),
RN, Lansing Correctional Facility;
GEORGE EBY, RN, Lansing
Correctional Facility; MIKE
MOWERY, Physical Therapist, Prison
Health Services; GEORGE
ROBINSON, Orthopaedic Surgeon,
Prison Health Services; (FNU)
BOSTON, Doctor, Orthopaedic
Surgeon, Prison Health Services;
PRISON HEALTH SERVICES; (FNU)
(LNU), Medical Administration,
Hutchinson Correctional Facility;
LOUIS E. BRUCE, Warden,
Hutchinson Correctional Facility;
STANLEY JONES, MD; JOSIE


                                       -2-
    NORRIS, MD; TERRY JONES, MD;
    CCS CORPORATION,

         Defendants - Appellees.




                            ORDER AND JUDGMENT           *




Before SEYMOUR , HARTZ , and McCONNELL , Circuit Judges.



        Patrick David Archer is a state prisoner currently incarcerated at Winfield

Correctional Facility (WCF) in Kansas. Mr. Archer filed a complaint under 42

U.S.C. § 1983 seeking damages for the alleged violation of his constitutional

rights regarding his medical treatment while he was incarcerated in Lansing

Correctional Facility (LCF). The district court dismissed the State of Kansas, the

Kansas Department of Corrections, and all claims against state officials in their

official capacities, finding plaintiff’s claim for damages barred by the Eleventh


*
 After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.



                                          -3-
Amendment. Additionally, the district court dismissed all claims involving his

medical care after being transferred from LCF because Mr. Archer did not exhaust

his administrative remedies with respect to those claims. Finally, the district

court dismissed his remaining claims against LCF for failure to state a claim upon

which relief can be granted.   See Fed. R. Civ. Proc. 12(b)(6). Mr. Archer appeals

only the final dismissal. For the following reasons, we   AFFIRM the district

court.

                                       I. FACTS

         Mr. Archer injured his knee when he fell on the stairs of LCF the evening

of January 15, 2002. He alleges that prison personnel recklessly transported him

on a wooden gurney in a cargo van to the medical clinic. Mr. Archer states that

the nurse on duty unreasonably refused to x-ray his knee or send him to the

hospital. After x-rays were taken the next day, Mr. Archer states that the doctor

on duty failed to properly diagnose or treat his injury, and that the doctor’s failure

to prescribe a blood thinner led to a dangerous blood clot that was later

discovered and treated. Mr. Archer also complains that Prison Health Services

staff failed to give him the prescribed medicine, substituting other medications.

This, he says, led to delayed reparation of his knee. Mr. Archer argues that these

actions by prison officials were cruel and unusual and thus violate the Eighth

Amendment.


                                           -4-
                              II. STANDARD OF REVIEW

       We review the district court’s decision to dismiss pursuant to Rule 12(b)(6)

de novo, applying the same standards as the district court.       Montgomery v. City of

Ardmore , 365 F.3d 926, 935 (10th Cir. 2004). We take all well-pleaded factual

allegations in the complaint as true and view them in the light most favorable to

the non-movant.     Id. Dismissal is appropriate only where it is apparent that the

plaintiff can prove no set of facts in support of his claim.     Id. On account of his

pro se status, we read Mr. Archer’s complaint liberally.       See Cummings v. Evans,

161 F.3d 610, 613 (10th Cir. 1998).

                                       III. ANALYSIS

       “[D]eliberate indifference to serious medical needs of prisoners constitutes

the ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth

Amendment.” Estelle v. Gamble , 429 U.S. 97, 104 (1976) (quoting           Gregg v.

Georgia , 428 U.S. 153, 173 (1976)). However, “[a] negligent failure to provide

adequate medical care, even one constituting medical malpractice, does not give

rise to a constitutional violation.”    Perkins v. Kan. Dep’t of Corr.   , 165 F.3d 803,

811 (10th Cir. 1999). Mr. Archer received medical attention for his knee injury

and his wound healed. The blood clot was treated as soon as it was discovered.

Mr. Archer’s allegations of unreasonable medical treatment amount to a claim of

negligence at most, not deliberate indifference. His dissatisfaction with the


                                              -5-
treatment provided does not state a cognizable constitutional claim under the

Eighth Amendment. Therefore, he has failed to state a claim upon which relief

can be granted.

      Accordingly, the judgment of the United States District Court for the

District of Kansas is AFFIRMED . We remind Mr. Archer that he must continue

making partial payments until the entire appellate filing fee has been paid.



                                                   Entered for the Court


                                                   Michael W. McConnell
                                                   Circuit Judge




                                        -6-